DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 09 December 2021, claims 2-4, 16-17, 19-20, and 22-35 are presently pending in the application, of which, claims 2-4 are presented in independent form. The Examiner acknowledges amended claims 2-4. Claims 1, 5-15, 19, 21, and 36-43 were previously cancelled. No claims were newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 09 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the U.S. 9,860,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 16 June 2021, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 2-4, 16-17, 19-20, and 22-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 16-17, 19-20, and 22-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Gorgen, Daniel, et al (U.S. 2010/0262298 and known hereinafter as Gorgen)(newly presented).

As per claim 2, Gorgen teaches a network system comprising: 
(a) a plurality of devices wherein a substantial portion of the plurality of devices (e.g. Gorgen, see Figure 1A, which discloses a plurality of devices as nodes within a networked environment) are capable of transmitting data and receiving data (e.g. Gorgen, see paragraph [0038], which discloses one or more device is capable of transmitting or receiving data packets via a wireless communication path.); and 
(b) at least one gateway that is capable of one or more of the following:
transmitting data to at least one of the plurality of devices (Gorgen, see paragraphs [0036-0039], which discloses a typical network with mesh topology where one or gateway may reside in which the gateway provides a communication path between the nodes and the control center to receive and transmit data.); 
receiving data from at least one of the plurality of devices (Gorgen, see paragraphs [0036-0039], discloses within a mesh network topology, a plurality of devices that may represent one or more nodes, in which the gateway facilitates the communication means for transmitting and receiving data packets between one or more nodes.); 
transmitting data to at least one electronic computing device (Gorgen, see paragraphs [0038-0040], which discloses a data packet transmission from a sender A to several specific receiver B among the plurality of network nodes can be performed, where the receivers B is one or more ; and 
receiving data from at least one electronic computing device (Gorgen, see paragraphs [0038-0040], which discloses a data packet transmission from a sender A to several specific receiver B among the plurality of network nodes can be performed, where the receivers B is one or more receivers indicating one or more electronic computing device and receiving and transmitting one or more data packets.); 
wherein the at least one of the plurality of devices is positioned within a distance from the at least one gateway such that the distance allows communication between the at least one gateway and the at least one of the plurality of devices (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network.); and 
wherein the devices are configured to communicate with each other (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network. See Figure 1A for illustration.) and the distance between devices allows communication between at least one device and at least one other device (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network.); and
wherein the cost of deployment and maintaining the network of at least 100, 500, 10,000, 100,0000, 500,000, 1,000,000 or 5,000,000 devices is substantially proportion to the cost of the individual devices (e.g. Gorgen, see paragraphs [0038-0039], which discloses for large RF networks, costs of deployment are factored in when routing tables are created and used by one or more gateway to facilitate transmission of data packets on a communication network. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment. See further Figure 1A, which illustrates a plurality of devices as part of the wireless network. See further paragraphs [0039-0042], which discloses a plurality of sensors may be installed or carried by one or more individual.). 

As per claim 3, Gorgen teaches a network system comprising: 
(a) a plurality of devices wherein a substantial portion of the plurality of devices (e.g. Gorgen, see Figure 1A, which discloses a plurality of devices as nodes within a networked environment) are capable of transmitting data and receiving data (e.g. Gorgen, see paragraph [0038], which discloses one or more device is capable of transmitting or receiving data packets via a wireless communication path.); and 
(b) at least one gateway that is capable of one or more of the following:
transmitting data to at least one of the plurality of devices (Gorgen, see paragraphs [0036-0039], which discloses a typical network with mesh topology where one or gateway may reside in which the gateway provides a communication path between the nodes and the control center to receive and transmit data.); 
receiving data from at least one of the plurality of devices (Gorgen, see paragraphs [0036-0039], discloses within a mesh network topology, a plurality of devices that may represent one or more nodes, in which the gateway facilitates the communication means for transmitting and receiving data packets between one or more nodes.); 
transmitting data to at least one electronic computing device (Gorgen, see paragraphs [0038-0040], which discloses a data packet transmission from a sender A to several specific receiver B among the plurality of network nodes can be performed, where the receivers B is one or more receivers indicating one or more electronic computing device and receiving and transmitting one or more data packets.); and 
receiving data from at least one electronic computing device (Gorgen, see paragraphs [0038-0040], which discloses a data packet transmission from a sender A to several specific receiver B among the plurality of network nodes can be performed, where the receivers B is one or more receivers indicating one or more electronic computing device and receiving and transmitting one or more data packets.); and
(c) more than one of the devices are configured to communicate with each other and arranged such that the distance between the devices allow wireless communication between at least one device and at least one other device (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network.); and
wherein the cost of deployment and maintaining the network of at least 100, 500, 10,000, 100,0000, 500,000, 1,000,000 or 5,000,000 devices is substantially proportion to the cost of the individual devices (e.g. Gorgen, see paragraphs [0038-0039], which discloses for large RF networks, costs of deployment are factored in when routing tables are .  

As per claim 4, Gorgen teaches a network system comprising: 
(a) a plurality of devices wherein a substantial portion of the plurality of devices (e.g. Gorgen, see Figure 1A, which discloses a plurality of devices as nodes within a networked environment) are capable of transmitting data and receiving data (e.g. Gorgen, see paragraph [0038], which discloses one or more device is capable of transmitting or receiving data packets via a wireless communication path.); and 
(b) at least one gateway that is capable of one or more of the following:
transmitting data to at least one of the plurality of devices (Gorgen, see paragraphs [0036-0039], which discloses a typical network with mesh topology where one or gateway may reside in which the gateway provides a communication path between the nodes and the control center to receive and transmit data.); 
receiving data from at least one of the plurality of devices (Gorgen, see paragraphs [0036-0039], discloses within a mesh network topology, a plurality of devices that may represent one or more nodes, in which the gateway facilitates the communication means for transmitting and receiving data packets between one or more nodes.); 
transmitting data to at least one electronic computing device (Gorgen, see paragraphs [0038-0040], which discloses a data packet transmission from a sender A to several specific receiver B among the plurality of network nodes can be performed, where the receivers B is one or more receivers indicating one or more electronic computing device and receiving and transmitting one or more data packets.); and 
receiving data from at least one electronic computing device (Gorgen, see paragraphs [0038-0040], which discloses a data packet transmission from a sender A to several specific receiver B among the plurality of network nodes can be performed, where the receivers B is one or more receivers indicating one or more electronic computing device and receiving and transmitting one or more data packets.); 
wherein the at least one of the plurality of devices is positioned within a distance from the at least one gateway such that the distance allows communication between the at least one gateway and the at least one of the plurality of devices (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network.); and 
wherein the devices are configured to communicate with each other (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network. See Figure 1A for illustration.) and the distance between devices allows communication between at least one device and at least one other device (e.g. Gorgen, see paragraphs [0003-0005], which discloses a mesh network topology that can span larger distances in which a routing tables are provided that allow for gateways to facilitate communication between one or more nodes, where one or more nodes contain one or more devices on the network.); and
wherein the pluralty of devices are able to communicate with at least one other device within the network and at least one gateway within the network is capable of handling at least 100, 500, 10,000, 100,0000, 500,000, 1,000,000 or 5,000,000 devices without the need for additional infrastructure (e.g. Gorgen, see paragraphs [0038-0039], which discloses for large RF networks, costs of deployment are factored in when routing tables are created and used by one or more gateway to facilitate transmission of data packets on a communication network. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment. See further Figure 1A, which illustrates a plurality of devices as part of the wireless network. See further paragraphs [0039-0042], which discloses a plurality of sensors may be installed or carried by one or more individual.). 

As per claim 16, Gorgen teaches the network system of claim 2, wherein the ratio of available bandwidth to the net pay load is between 200 to 250,000, 300 to 5000, 1000 to 100,000, 50,000 to 1 million or 500,000 to 10 million (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

As per claim 17, Gorgen teaches the network system of claim 2, wherein the ratio of channel capacity to the net pay load is between 200 to 250,000, 300 to 5000, (e.g. Gorgen, see Figure 4, which discloses a plurality of devices as part of the wireless network, see further paragraph [0017]). 

As per claim 19, Gorgen teaches the network systems of claim 2, wherein at least 85%, 90%, 95%, 98%, 99%, 99.5% or 99.8% of the devices in the network are capable of interacting with at least one neighboring device (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

As per claim 20, Gorgen teaches the network systems of claim 2, wherein the ratio of transmit plus receive time to idle time is between 100 to 300,000, 100 to 500, 200 to 1000, 500 to 2000, 1000 to 10,000, 1000 to 5000, 10,000 to 50,000, 40,000 to 120,000, 50,000 to 140,000, 80,000 to 200,000, 120,000 to 300,000 or 160,000 to 350,000 (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

As per claim 22, Gorgen teaches the network systems of claim 2, wherein extensions to the network may be achieved by adding more devices to the network without the need to reconfigure complex and/or powerful central transmitters and/or receivers (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes . 

As per claim 23, Gorgen teaches the network systems of claim 2, wherein transmission overhead is significantly reduced (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

As per claim 24, Gorgen teaches the network systems of claim 2, wherein MAC layer overhead is 0%, less than 1%, less than 5% or less than 10% (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

As per claim 25, Gorgen teaches the network systems of claim 2, wherein the system is preconfigured by creating one or more of the following: optimized routes and optimized resources (e.g. Gorgen, see paragraphs [0044-0047], which discloses optimization uses the input information to balance the requirements to generate a best compromise or an optimized setting against which a climate control device will operate.). 

As per claim 26, Gorgen teaches the network systems of claim 2, wherein the optimized resource is one or more of the following: channel, time slot, CDMA sequence, (e.g. Gorgen, see paragraphs [0023-0026], which discloses a sensor network that includes measurements or settings from a network.). 

As per claim 27, Gorgen teaches the network systems of claim 2, wherein transmission overhead is reduced by suppressing one or more of the following: source headers, destination headers and request-channel allocation-transmission overhead (e.g. Gorgen, see paragraphs [0023-0026], which discloses a sensor network that includes measurements or settings from a network.). 

As per claim 28, Gorgen teaches the network systems of claim 2, wherein the number of devices within the network is between 25,000 to 500,000; 100,000 to 1,000,000, 250,000 to 600,000, 500,000 to 1 million; 500,000 to 2 million; 700,000 to 2 million 800,000 to 5 million, 1 million to 10 million or 2 million to 15 million (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

As per claim 29, Gorgen teaches the network systems of claim 2, wherein the plurality of devices are one or more of the following: current sensors, light sensors, humidity sensors, pressure sensors, gas sensors, chemicals sensors, proximity sensors, movement sensors, magnetic sensors, radiation sensors, cameras, scanners, sprinkles, heater controllers, pump controllers, air-con controllers, and water supply controllers (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback.). 

As per claim 30, Gorgen teaches the network systems of claim 2, wherein the plurality of devices perform one or more of the following functions: measure something, control another device, monitor something, report measured data back, report anomalies, and accept and execute control commands (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback.). 

As per claim 31, Gorgen teaches the network systems of claim 2, wherein the packet exchange and routing is done with zero overhead and no addresses are required (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback.). 

As per claim 32, Gorgen teaches the network systems of claim 2, wherein the packet exchange and routing is done with substantially no overhead and no addresses are required (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback.). 

As per claim 33, Gorgen teaches the network systems of claim 2, wherein the net over head per device is less than 10%, 5%, 1%, 0.1% or 0.01% (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.). 

Gorgen teaches the network systems of claim 2, wherein the system is capable of handling at least 50, 100, 200, 300, 500, 1000, 5000, 10,000 or 50,000 hops between the at least one gateway and the series of devices making up the at least one route without substantially increasing transmission overhead (e.g. Gorgen, see paragraphs [0023-0026], which discloses feedback devices or measurement devices for measuring conditions are configured to transmit feedback. The Examiner notes that such percentage or range is a user preference that is confined to the particulate technological environment.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 15, 2022